In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐3174 
MAISHA I. HAMILTON, 
                                                  Plaintiff‐Appellant, 
                                  v. 

VILLAGE OF OAK LAWN, ILLINOIS, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 11 C 3416 — Blanche M. Manning, Judge. 
                     ____________________ 

 SUBMITTED AUGUST 29, 2013 — DECIDED NOVEMBER 20, 2013 
                ____________________ 
   Before POSNER, ROVNER, and TINDER, Circuit Judges. 
    POSNER, Circuit Judge. Allan Lorincz, a man in his mid‐80s 
retired  from  the  University  of  Chicago  Medical  Center, 
where he had been a distinguished dermatologist, was dying 
of Parkinson’s disease in the spring of 2010 when, according 
to the plaintiff, Maisha Hamilton, he hired her to help him in 
his  home  with  various  “end‐of‐life  tasks.”  She  was  a  friend 
of  a  wayward  daughter  of  Lorincz.  A  defrocked  physician, 
the daughter was, during the events giving rise to this law‐
2                                                      No. 12‐3174 


suit, serving jail time for criminal contempt. 
    After working 88 hours for Lorincz, Hamilton asked him 
for $5,720 in back wages ($65 an hour times 88 hours). In re‐
sponse  to  her  request  he  gave  her  a  check  for  $10,000,  the 
$4,280  difference  representing,  according  to  her,  a  “bonus.” 
Two  other  adult  children  of  Lorincz  were  told,  in  a  phone 
call surprisingly from Hamilton herself, that their father was 
dying and had just given her a $10,000 check. Knowing that 
Hamilton had a criminal conviction for fraud, they suspect‐
ed  that  she’d  extracted  the  check  by  preying  on  the  weak‐
ness of their father’s mind in his terminal state. On the basis 
of  Hamilton’s  call,  one  of  the  children  (Alice  Dale)  phoned 
the police and told the dispatcher who answered the phone 
that  Hamilton  was  taking  advantage  of  their  desperately 
impaired father to obtain money to which she was not enti‐
tled. The other child (Donald Lorincz) went to their father’s 
house. 
    Hamilton, who was at the house when the police arrived 
to investigate Alice’s accusation, asked them to let her leave 
with  her  check.  They  told  her  she  couldn’t  leave—with  or 
without it. Although Lorincz told the police that he wanted 
Hamilton to have the $10,000 and wanted the police to leave, 
they  remained  for  about  two  hours,  trying  to  determine 
whether  the  children’s  accusation  of  elder  abuse  warranted 
arresting Hamilton or taking other measures. From the chil‐
dren  and  from  Hamilton  herself  the  police  learned  that  she 
was not a home health care provider but a convicted fraud‐
ster.  She  had  been  a  psychologist,  but  her  license  had  been 
revoked after her felony conviction for a $435,000 Medicaid 
fraud. See People v. Hamilton‐Bennett, No 02 CR 16455 (Cook 
County Circuit Court, Sept. 21, 2004). The police also learned 
No. 12‐3174                                                       3 


that Lorincz already had professional home health care aides 
when  Hamilton  had  “rushed”  to  his  side;  that  another  per‐
son at the residence (Davy Cady) who was not a member of 
Lorincz’s  family  had  for  unknown  reasons  been  offered 
$5,000  by  Lorincz;  and  that  thinking  Lorincz  was  on  the 
verge  of  death Hamilton  had summoned a notary public to 
witness him grant a power of attorney to her. 
     Although we’re not certain that the police knew it at the 
time, Hamilton has a history of bizarre lawsuits against gov‐
ernment officials. She had attempted to intervene as a plain‐
tiff in the Justice Department’s prosecution of Illinois Gover‐
nor Blagojevich, arguing that in retaliation for her reporting 
40 incidents of public corruption he had conspired to kidnap 
her and force her into involuntary servitude, had “destroyed 
Sankofa  World,  a  $900  million  ‘edutainment’  theme  park 
that  Hamilton  was  developing  in  the  Florida  panhandle,” 
and had thwarted business ventures that she had negotiated 
with  Daimler  Chrysler,  Lockheed  Martin,  and  a  Ghanaian 
exporter of honey. United States v. Blagojevich, No. 08 CR 888, 
ECF Dkt. No. 527 (N.D. Ill. July 27, 2010). She had also tried 
to remove a state perjury  prosecution against her to  federal 
district  court  on  the  ground  that  the  prosecutors  had  con‐
spired  to  kidnap  and  enslave  her  in  order  to  suppress  her 
testimony  about  corruption.  People  v.  Hamilton‐Bennett,  No. 
05 C 7169, ECF Dkt. No. 1 (N.D. Ill. Dec. 22, 2005). And she 
had  sued  the  attorney  general  of  Illinois,  the  governor  of 
Virginia,  and  dozens  of  others  alleging  a  conspiracy  to  en‐
slave her by having caused her to be arrested for her Medi‐
caid fraud. Hamilton v. Madigan, No. 10 C 6449, ECF Dkt. No. 
1 (N.D. Ill. Oct. 7, 2010). 
4                                                      No. 12‐3174 


    So  the  police  had  entered  a  house  in  which  it  appeared 
that  two  delusional  persons  (Davy  Cady  was  the  other,  as 
the  reader  is  about  to  discover)  had  sought  large  sums  of 
money and a power of attorney from a dying old man in the 
absence  of  any  members  of  the  man’s  family.  (Regarding 
Cady see, e.g., Cady v. Sheahan, 467 F.3d 1057, 1063 (7th Cir. 
2006); Cady v. Village of McCook, 57 F. App’x 261, 263 (7th Cir. 
2003) (“Cady denied to the district court that he was all wet 
and talking to himself, but conceded that he may have been 
perspiring  heavily, may have doused himself  with water  to 
cool down, or may have been practicing a foreign language 
or  singing  a  hymn”);  Cady  v.  Cook  County,  No.  02  C  8333, 
2003 WL 21360898, at *4 (N.D. Ill. June 11, 2003) (suit against 
the Cook County law library complaining among other hor‐
rors of “the Library’s failure to provide a working heavy du‐
ty stapler with enough staples”).) No wonder the police lin‐
gered for two hours, wondering what to do. Finally they de‐
cided not to arrest Hamilton but instead ordered her to leave 
the  house,  and  she  did—but  without  the  $10,000  check, 
which the police forbade her to take. 
    Lorincz died four months after the police visit. Hamilton 
sued his estate, claiming that it owed her $74,610 in unpaid 
wages,  including  the  $10,000  she  hadn’t  gotten  because  the 
police hadn’t let her take the check. In re Estate of Allan Lor‐
incz,  10  P  6117  (Cook  County  Probate  Division,  Oct.  12, 
2010). A month after losing that suit she filed the present one 
in federal district court under 42 U.S.C. § 1983, charging the 
police  with  violating  her  Fourth  Amendment  rights  first  by 
detaining  her in  the  doctor’s house  and then by  forcing  her 
to leave it. Additional federal claims in her complaint—that 
Alice  Dale  and  Donald  Lorincz  had  conspired  with  the  po‐
lice  to  violate  Hamilton’s  rights  and  that  the  Village  that 
No. 12‐3174                                                            5 


employed the police officers was liable for their violations of 
her rights—fell with her Fourth Amendment charge against 
the  police.  Sow  v.  Fortville  Police  Department,  636  F.3d  293, 
304–05  (7th  Cir.  2011).  The  judge  relinquished  jurisdiction 
over her remaining claim, a state law claim of tortious inter‐
ference with contract. 
    Detaining a person for two hours is too long to constitute 
a Terry stop, a type of police detention that is constitutional‐
ly  permissible  without  need  for  probable  cause  to  arrest. 
United  States  v.  Place,  462  U.S.  696,  709–10  (1983);  see  also 
United  States  v.  Alpert,  816  F.2d  958,  964  (4th  Cir.  1987).  By 
the end of the two hours, after talking to the children, to Lor‐
incz’s  professional  home  helpers,  and  to  Hamilton  and  Ca‐
dy, the police had probable cause to arrest Hamilton. But we 
don’t know at just what point in the two‐hour investigation 
they acquired that probable cause. If what may have begun 
as  a  Terry  stop  became  by  passage  of  time  an  arrest  before 
the police acquired probable cause, the arrest was unlawful. 
E.g., Sibron v. New York, 392 U.S. 40, 62–63 (1968); Club Retro, 
L.L.C.  v.  Hilton,  568  F.3d  181,  204  (5th  Cir.  2009).  To  base 
probable cause, justifying a lawful arrest, on information ob‐
tained from an illegal arrest would be bootstrapping. 
    But  as  we  explained  in  United  States  v.  Chaidez,  919  F.2d 
1193, 1196–99 (7th Cir. 1990), not all lawful police detentions 
need be classifiable as either Terry stops or arrests. It is more 
faithful  to  the  Fourth  Amendment’s  requirement  that 
searches  and  seizures  be  reasonable  to  hold  that  “stops  too 
intrusive  to  be  justified  by  suspicion  under  Terry,  but  short 
of custodial arrest, are reasonable when the degree of suspi‐
cion  is  adequate  in  light  of  the  degree  and  duration  of  re‐
straint.”  Id.  at  1198;  see  also  United  States  v.  Smith,  3  F.3d 
6                                                           No. 12‐3174 


1088, 1095–96 (7th Cir. 1993); cf. United States v. Anderson, 923 
F.2d 450, 455 n. 1 (6th Cir. 1991); United States v. LaFrance, 879 
F.2d 1, 6–8 (1st Cir. 1989); United States v. Zamora, No. C. S‐
05‐219‐DFL,  2006  WL  1283215  at  *2–3  (E.D.  Cal.  May  10, 
2006), affirmed, 303 F. App’x 385 (9th Cir. 2008). Nowadays 
police who stop a car for a non‐criminal traffic violation tell 
the  driver  to  remain  in  the  car  while  they  do  a  computer 
check  of  his  license  plate.  So  he  is  detained  for  a  period  of 
time.  Yet  even  though  the  police  have  neither  a  reasonable 
suspicion  (required  for  a  Terry  stop),  nor  probable  cause  to 
believe  (required  for  an  arrest),  that  the  driver  has  commit‐
ted  a  crime,  the  police  action  is  reasonable,  hence  constitu‐
tional.  See,  e.g.,  Berkemer  v.  McCarty,  468  U.S.  420,  439–40 
(1984);  cf.  United  States  v.  Childs,  277  F.3d  947,  953  (7th  Cir. 
2002) (en banc). 
    Police  often  are  summoned  to  a  home  because  of  a  do‐
mestic  altercation.  And  they  may  tell  the  quarreling  couple 
not  to  leave  while  they  try  to  ascertain  the  gravity  of  the 
quarrel.  Hiibel  v.  Sixth  Judicial  District  Court,  542  U.S.  177, 
180–82 (2004); United States v. LaFrance, supra, 879 F.2d at 6–8. 
Detention in one’s residence or office—in this case detention 
where one would be desperate to remain were there no po‐
lice  present—should  not  be  automatically  equated  to  being 
jailed,  or  hauled  off  in  a  paddy  wagon.  Better  to  be  ques‐
tioned  for  a  time  in  one’s  home or  other  preferred  location, 
and  perhaps  cleared  of  suspicion,  than  taken  to  the  police 
station.  Cf.  Hiibel  v.  Sixth  Judicial  District  Court,  supra,  542 
U.S.  at  186.  Hamilton  was  in  her  employer’s  home;  her 
friend  Davy  was  nearby;  she  was  not  questioned  at  length; 
she  was  not  handcuffed;  the  police  displayed  puzzlement 
rather than antagonism; the visit did not culminate in an ar‐
rest and damaging admissions, as in such cases as Orozco v. 
No. 12‐3174                                                           7 


Texas,  394 U.S. 324, 326–27 (1969), and Sprosty v. Buchler,  79 
F.3d  635,  642–43  (7th  Cir.  1996),  or  lead  to  any  criminal  or 
civil proceeding against her. She seeks no damages for psy‐
chological  distress,  invasion of privacy,  or  damage to prop‐
erty—the typical grounds for relief in a Fourth Amendment 
case.  Her  only  articulated  theory  of  injury  is  that  the  police 
prevented  her  from  taking  and  cashing  the  $10,000  check 
and  thwarted  (we’re  not  sure  how)  her  continued  employ‐
ment  by  Lorincz  (for  he  still  had  a  few  months  to  live)  and 
her receiving from him a power of attorney over his affairs. 
These  are  not  damages  of  the  kind  sought  in  Fourth 
Amendment cases. 
    Until  the  police  arrived  Hamilton  was  in  the  Lorincz 
home  voluntarily,  planning  to  remain  indefinitely.  She 
changed her mind only because she wanted to make off with 
her  $10,000  check  before  the  police  decided  to  take  it  from 
her.  The  police  had  grounds  for  suspicion  that  she  had  ob‐
tained the money improperly. Apart from the grounds noted 
earlier, we point out that $10,000 for 88 hours of home care 
equals  $113.64  an  hour,  which  is  a  preposterous  rate  for  an 
amateur “home  helper.”  And although Lorincz told the  po‐
lice  that  he  wanted  Hamilton  to  keep  the  check,  sufferers 
from  Parkinson’s  disease  typically  experience  severe  cogni‐
tive  impairments  as  the  disease  worsens,  Joseph  Jankovic, 
“Parkinson’s Disease: Clinical Features and Diagnosis,” 79 J. 
Neurology,  Neurosurgery  &  Psychiatry  368,  372  (2008);  J.L.W. 
Bosboom, D. Stoffers & E. Ch. Wolters, “Cognitive Dysfunc‐
tion  and  Dementia  in  Parkinson’s  Disease,”  111  J.  Neural 
Transmission  1303,  1304–06  (2004)—and  Lorincz  was  near 
death.  For  the  police  not  to  have  investigated  conditions  in 
the  Lorincz  residence,  and  instead  let  Hamilton  walk  off 
with  the  $10,000  check,  would  have  been  irresponsible.  An 
8                                                          No. 12‐3174 


interpretation of the Fourth Amendment that would require 
them to have behaved in such a way would be unreasonable. 
And  reasonableness  is  the  touchstone  of  the  amendment. 
The  police  conduct  had  a  custodial  dimension  but  was  not 
an arrest and was justified by the sliding‐scale approach tak‐
en by this court in the Chaidez decision. 
    Neither was the police officers’ telling her to leave at the 
end  of  the  two  hours  a  seizure  of  her  person  within  the 
meaning  of  the  Fourth  Amendment.  See,  e.g.,  Sheppard  v. 
Beerman,  18  F.3d  147,  153  (2d  Cir.  1994);  cf.  United  States  v. 
Ojeda‐Ramos, 455 F.3d 1178, 1183–84 (10th Cir. 2006). A per‐
son  is  seized  if  a  reasonable  person  in  her  position  would 
think  she  wasn’t  free  to  leave  the  place  she  was  in.  United 
States v. Mendenhall, 446 U.S. 544, 553–54 (1980). And doubt‐
less also if the person is physically restrained from entering a 
place;  for  there  is  a  seizure  whenever  a  police  officer  “by 
means of physical force or show of authority … in some way 
restrain[s]  the liberty  of a citizen.” Terry v.  Ohio,  392 U.S. 1, 
19 n. 16 (1968); see Acevedo v. Canterbury, 457 F.3d 721, 724–
25 (7th Cir. 2006); Atkinson v. City of Mountain View, 709 F.3d 
1201,  1208 (8th Cir. 2013).  But  not every expulsion is a  con‐
finement, let alone a seizure. The police didn’t touch Hamil‐
ton—didn’t grab and fling her from the house, which could 
be a form of seizure. They didn’t threaten her. They ordered 
her out, and she left. Had she refused to go, they would have 
had to arrest her to get her out, and we would have a differ‐
ent case. 
   She  consistently  has  claimed  that  between  the  arrival  of 
the  police  and  their  ordering  her  to  leave  the  house  two 
hours later she had wanted to leave. What happened to make 
her  change  her  mind  at  the  last  minute  and  want  to  stay? 
No. 12‐3174                                                       9 


What  happened  was  that  she  had  wanted  to  leave  with  the 
check; when that proved impossible her best course of action 
was to wait until the police left, then get Lorincz to sign an‐
other check to her for $10,000, then rush to the bank to cash 
it. For the police to have let her remain after they left (even if 
they took the original check with them) would have been as 
irresponsible as for them to have let her leave with the check 
earlier. 
    Yet apparently she didn’t return to the house, at least for 
a time, after the police left. Why not? Maybe Donald or Alice 
remained  in  the  house  to  ward  her  off.  We  needn’t  try  to 
solve  the  puzzle.  There  was  no  police  misconduct.  The  dis‐
missal of the suit is therefore 
                                                        AFFIRMED.